Citation Nr: 0829690	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO 
which granted service connection at a 30 percent disability 
rating for PTSD, effective from January 31, 2005, the date of 
receipt of the veteran's claim.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD are productive of occupational and social 
impairment with reduced reliability and productivity.  The 
veteran's PTSD is not manifested by symptoms such as, 
obsessional rituals which interfere with routine activities; 
intermittent, illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Concerning the veteran's claim for an initial increased 
rating for PTSD, the RO awarded service connection by rating 
decision in December 2005, and assigned a 30 percent 
evaluation, effective January 31, 2005.  Therefore, the March 
2005 VCAA letter served its purposes in that it provided 
section 5103(a) notice of the claimant; and its application 
is no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman.  In his notice of 
disagreement, the veteran took issue with the evaluation 
assigned and is presumed to be seeking the maximum benefits 
available under the law.  Dingess; see also AB v. Brown, 6 
Vet. App. 35 (1993).  In accordance with 38 U.S.C.A. 
§§ 5103(a) and 7105(d), the RO properly issued a statement of 
the case in October 2006, which contained, in pertinent part, 
the criteria for establishing a higher evaluation for his 
PTSD.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
veteran was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter and there is 
no prejudice to the claimant.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records and his identified VA and 
private treatment records.  Moreover, the veteran received an 
examination to determine the severity of his PTSD.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a December 2005 rating decision 
which granted service connection at a 30 percent evaluation 
for PTSD, effective from January 31, 2005, the date of 
receipt of the veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) 
(2007).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Factual Background & Analysis

The veteran was examined by VA on two occasions during the 
pendency of this appeal; October 2005 and August 2007.  The 
first VA examination was conducted for the purpose of 
establishing service connection for PTSD, whereas the second 
VA examination was undertaken to determine the severity of 
his PTSD for rating purposes.  The evidentiary record also 
includes numerous VA outpatient reports from 2005 to the 
present.  

The October 2005 VA examination report noted that the veteran 
had been married for 38 years and had two adult daughters.  
He reported that he was close to his wife and daughters, but 
had no close friends.  The veteran worked for an automotive 
supply company for over 30 years and was now retired.  He was 
diagnosed with Stage IV squamous cell carcinoma of the mouth 
and had completed chemotherapy several months earlier.  The 
veteran's complaints included anxiety, intrusive thoughts, 
hyper-arousal, and frustration.  He also reported a history 
of nightmares and olfactory hallucinations many years ago, 
but none in recent years.  

On mental status examination, the veteran was neatly dressed 
and groomed, and his mood appeared anxious.  He was fully 
cooperative and his affect was of normal range and 
appropriate to the stated content.  His eye contact was good 
and he was well oriented.  His speech was of normal rate and 
volume, and with no obscure speech patterns.  The veteran 
denied any hallucinations or any suicidal or homicidal 
ideations, and there was no evidence of delusions or any 
thought disorder.  The veteran denied any obsessive or 
ritualistic behaviors that interfered with routine 
activities, and there was no evidence of other inappropriate 
behavior or impaired judgment.  The veteran reported a 
history of panic attacks four to five times a year for the 
past several years; the most recent attack occurring a few 
days earlier.  He denied staying home for fear of having a 
panic attack, and denied any problems with memory or 
concentration.  The diagnoses included PTSD, and the examiner 
assigned a Global Assessment of Functioning (GAF) score of 58 
(current).  

When examined by VA in August 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's complaints, symptoms, and 
medical history, including his ongoing VA outpatient 
treatment.  Since his last VA examination, the veteran 
completed seven sessions of anxiety management, participated 
in regular individual and group psychotherapy, and was 
started on medication.  The veteran reported sleep 
disturbance, nightmares intermittently throughout the week, 
intrusive thoughts with depression and occasional anger, and 
panic attacks up to three times a week.  The veteran reported 
that he had good marital and family relationships, but had 
limited social interactions outside of the family.  He said 
that since he stopped drinking and started listening to his 
wife, he had become a better husband.  Although he admitted 
to ongoing PTSD problems, he said he could handle things 
better now that he had some insight and that he was not as 
angry or frustrated.  He credited his improvement to his PTSD 
counseling and counselor.  

On mental status examination, the veteran was casually 
dressed and well groomed.  He was well oriented, his memory 
was good, and he was cooperative throughout the interview.  
His mood appeared euthymic, though the veteran described 
himself as depressed most of the time.  His affect was full 
and consistent with the issues discussed, and his speech was 
clear and fluent.  His eye contact was good, and there was no 
evidence of perceptual disorders.  His thought content was 
free of delusions or bizarre ideations and his thought 
processes were goal directed and logical.  The veteran 
admitted to compulsively checking doors and windows at night, 
and to panic attacks about three times a week.  His judgment 
and insight were adequate to good.  The examiner opined that 
the veteran's clinical picture was consistent with a 
diagnosis of PTSD of moderate severity, and assigned a GAF 
score of 60.  

The veteran's complaints and the mental status findings on 
the numerous VA outpatient notes from 2005 to the present 
were not materially different from what was reported on the 
two VA examination reports.  The notes indicated that the 
veteran avoided public places, had few friends, and reported 
panic attacks up to three times a week.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2007).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2007).  

The veteran's principal symptomatology includes intermittent 
sleep disturbance, nightmares, anxiety, and panic attacks 
three times a week.  Despite these problems, the evidentiary 
record shows that the veteran has made significant 
improvement in managing his symptoms and their affect on his 
daily activities.  On the most recent VA examination in 
August 2007, the veteran indicated that he was better able to 
deal with his anger, frustration, and panic attacks and tries 
to apply the techniques he acquired in counseling.  The 
veteran attended regular counseling by VA and has shown some 
improvement in his symptoms since he began treatment in 2005.  
The medical evidence of record does not reflect any 
impairment of thought process or communication, inappropriate 
behavior, actual danger of hurting himself or others, or an 
inability to perform the routine activities of daily living.  
He has never displayed any evidence of disorientation or any 
impairment of memory.  He is well oriented and his thought 
processes are logical and goal directed.  

That is not to say that the veteran is not impaired by his 
PTSD.  Rather, the clinical notes show that he has learned to 
manage his underlying psychiatric symptoms through counseling 
and with the aid of medication.  The progress notes showed 
that he has a good relationship with his wife and daughters 
and interacts with them on a regular basis.  

On the other hand, the Board does not discount the affect of 
the veteran's symptoms of nightmares, anxiety and panic 
attacks more than once a week.  The records show that he 
continues to have difficulties in several areas of his life, 
particularly interacting with people and avoidance behavior.  
His only significant obsessional ritual is checking around 
his house at night.  However, he has not described this 
obsession as interfering with routine activities.  There is 
no evidence of impairment of memory, judgment, or abstract 
thinking.  The fact that he has shown some improvement in 
coping with his symptoms does not diminish the degree of his 
psychiatric impairment.  The psychiatric examination reports 
have consistently assigned GAF scores ranging from 58 to 65 
during the pendency of his appeal.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score between 61 and 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft with the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is 
not required to assign a rating based merely on such score.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no higher.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

As indicated above, the evidence of record does not show that 
the veteran's symptomatology is reflective of the severity 
and persistence to warrant an evaluation in excess of 50 
percent under the criteria discussed above at anytime during 
the pendency of this appeal.  The veteran does not 
demonstrate occupational and social impairment due to 
symptoms related to PTSD, such as, obsessional rituals which 
interfere with routine activities; intermittent, illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  


ORDER

An initial schedular evaluation of 50 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


